                                                                                                          ··11
                                                                                                           ll
                                                                                                           ,I
                                                                                                           Ii
    UNITED STATES DISTRICT COURT                                                                           ''
    SOUTHERN DISTRICT OF NEW YORK
    -----------------------------------------------------------X
    JUDY A. EV ANS,
                                       Plaintiff,                                 19   CIVIL 5445 (ALC)

                     -v-                                                               JUDGMENT

    COMMISSIONER OF SOCIAL SECURITY,
                        Defendant.
    -----------------------------------------------------------X

            It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

    stated in the Court's Order dated January 17, 2020, that the decision of the Commissioner of Social

    Security be, and hereby is, reversed and that this action be, and hereby is, remanded to the

    Commissioner of Social Security pursuant to sentence four of 42 U.S.C. § 405(g), for further

    administrative proceedings.


    Dated: New York, New York
           January 21, 2020




                                                                   B




                                                                       THIS DOCUMENT WAS •ff,ERED

-                                                                      ON THE DOCKET ON / 2-1/'U> 2--v
